Title: To James Madison from Joseph Howell, 24 November 1791
From: Howell, Joseph
To: Madison, James


Sir:
Pay Office, Nov. 24, 1791.
Agreeably to your request I have examined the musters of the late Virginia line, from which it appears that there was a William Burk enlisted in the Third Regiment on the 16th of February, 1778, for one year, and was discharged from the Fifth Regiment, Feb. 16, 1779. There also appears a William Burk in the Seventh Regiment, who was mustered in that regiment in December, 1778, for the war; and in the Eleventh Regiment there is also a William Burk, mustered in May, 1777, for the same term; the 11th regiment being incorporated with the 7th in or about November, 1778, it may be presumed that they are one and the same person.
It further appears that there was a William Burk in the Sixth Regiment, who enlisted Dec. 7, 1776, and a William Burk in the Tenth Regiment, who appears to have been enlisted on the same day for the war. I believe the 10th regiment was incorporated with the 6th in 1778. It is therefore probable that they are one and the same person.
By the accounts of the State of Virginia for depreciation of pay to her line, it appears that four of the name were settled with, viz:


  William Burk, for 18 months’ service,
  £ 36
  0
  0


  William Burk, from
  Jan. 1 to
  Dec. 31, 1777,
  103
  19
  3


  William Burk,
  do.
  do.
  102
  3
  11


  William Burk, from March 19 to Dec. 31, 1777,
  19
  1
  10


I have also examined the settlements made by the Assistant Commissioner of Army Accounts for Virginia, and find that he settled with one William Burk of Colonel Lee’s Legion. This man, exclusive of certificates issued, had 16 dollars specie due him, which sum, with others, was put into the hands of John Hopkins, Esq., and is probably the sum which is now claimed, and paid to his order or some one of the name.
I wish to remark to you that, if the present applicant did not belong to Colonel Lee’s Legion, he has no claim on the United States for specie or other pay, that I can find by any record in this office. I am, sir, your obedient servant,
Joseph Howell.
